Citation Nr: 1610024	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  13-29 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for service-connected spondylosis of lumbar spine L5-S1, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial evaluation in excess of 20 percent for service-connected right lower extremity radiculopathy.

3.  Entitlement to an initial evaluation in excess of 20 percent for service-connected left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from November 1971 to May 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In March 2009, the RO denied the Veteran's claim for an increased rating for service-connected spondylosis of lumbar spine L5-S1, evaluated as 20 percent disabling.  In June 2012, the RO granted service connection for right lower extremity, and left lower extremity, both as secondary to the Veteran's service-connected spondylosis of lumbar spine L5-S1, with each extremity assigned a separate 20 percent rating.  

In February 2014, the Veteran was afforded a Board hearing before the undersigned, who is the Acting Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014 & Supp. 2015).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to January 17, 2012, the Veteran's service-connected spondylosis of lumbar spine L5-S1 is shown to have been productive of complaints of pain and some limitation of motion, but not forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

2.  As of January 17, 2012, the Veteran's service-connected spondylosis of lumbar spine L5-S1 is shown to have been productive of pain upon 30 degrees of flexion, but not unfavorable ankylosis of the entire thoracolumbar spine.

3.  The Veteran's service-connected right lower extremity radiculopathy is not shown to have been productive of severe incomplete paralysis, neuritis, or neuralgia, of the external popliteal (common peroneal) nerve. 

4.  The Veteran's service-connected left lower extremity radiculopathy is not shown to have been productive of severe incomplete paralysis, neuritis, or neuralgia, of the external popliteal (common peroneal) nerve.


CONCLUSIONS OF LAW

1.  Prior to January 17, 2012, the criteria for a rating in excess of 20 percent for service-connected spondylosis of lumbar spine L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242 (2015).

2.  As of January 17, 2012, the criteria for a rating of 40 percent, and no more, for service-connected spondylosis of lumbar spine L5-S1 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242 (2015).

3.  The criteria for an initial evaluation in excess of 20 percent for the Veteran's service-connected right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Codes 8521, 8621, 8721 (2015).

4.  The criteria for an initial evaluation in excess of 20 percent for the Veteran's service-connected left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Codes 8521, 8621, 8721 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating/Increased Initial Evaluations

The Veteran asserts that he is entitled to an increased rating for service-connected spondylosis of lumbar spine L5-S1, currently evaluated as 20 percent disabling, and
to initial separate evaluations in excess of 20 percent for service-connected right lower extremity radiculopathy, and left lower extremity radiculopathy.

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. § Part 4 (2015).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b). 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

A.  Back Disability

In December 1973, the RO granted service connection for a back disability, evaluated as 10 percent disabling.  In June 2002, the RO increased the Veteran's rating to 20 percent.  In January 2004, the RO denied a claim for an increased rating.  In each case, there was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014 & Supp. 2015).   

In March 2009, the RO again denied a claim for an increased rating.  

The Board notes that medical records were received prior to the expiration of the appellate period for the RO's March 2009 determination, and that they contained new and material evidence pertaining to the increased rating claim.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In such cases, it is not enough merely to determine that a notice of disagreement was not received.  Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  A claim becomes final and subject to a motion to reopen only after the period for appeal has run and any interim submissions before finality must be considered as part of the original claim.  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  Given the foregoing, the March 2009 rating action is the proper rating action on appeal, with respect to the claim for an increased rating for the back.  See 38 C.F.R. § 3.156(b); Bond.  

Although additional evidence has been received since the issuance of the statement of the case, dated in July 2013, in February 2016, it was indicated that RO consideration of this evidence was waived.  38 C.F.R. § 20.1304 (2015).  
Therefore, the Board may properly consider such evidence, and a remand for RO consideration is not required.  Id.

The Veteran's back disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.  Under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral strain), and DC 5242 (degenerative arthritis of the spine) are both rated under the "General Rating Formula for Diseases and Injuries of the Spine." 

The General Rating Formula provides that a 20 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for: forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  Id.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

1.  Prior to January 17, 2012

A VA examination report, dated in January 2009, shows that the Veteran's spine had flexion to 40 degrees, extension to 0 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 15 degrees.  The report states that there was no thoracolumbar ankylosis.  

The Board finds that the evidence is insufficient to show that the criteria for a rating in excess of 20 percent have been met.  The only recorded ranges of motion show that the thoracic spine had flexion to no less than 40 degrees.  Accordingly, the Board finds that prior to January 17, 2012, a rating in excess of 20 percent is not warranted under the General Rating Formula for the thoracic spine, and that the claim must be denied.

In addition, the regulation provides that intervertebral disc syndrome may be rated under either the General Rating Formula or the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes", whichever results in a higher rating.  The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides that a 40 percent rating is warranted for intervertebral disc syndrome, with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  See also 38 C.F.R. § 4.71a, DC 5293.  In this case, the January 2009 VA examination report indicates that the Veteran weekly episodes of incapacitation due to IVDS.  However, this finding is completely unsupported by the totality of the medical evidence, to include electromyograph and nerve conduction studies, which does not show that the Veteran has IVDS.  In this regard, the January 2012 VA disability benefits questionnaire reflects that, following a presumably more comprehensive review of the record, the same examiner who performed the January 2009 VA examination concluded that the Veteran does not have IVDS.  An increased rating is therefore not warranted for IVDS.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence");  Boggs v. West, 11 Vet. App. 334, 344 (1998) (holding that the Board may adjudge a more recent medical opinion to have greater probative value, particularly where the subsequent examiner had additional evidence available in rendering the opinion).

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).

Here, even considering the findings as to the onset of pain, the criteria for a rating in excess of 20 percent are not shown to have been met.  See Powell v. West, 13 Vet. App. 31, 34 (1999) (painful motion should be considered to be limited motion, even though a range of motion may be possible beyond the point when pain sets in).  The January 2009 VA examination report notes the following: the Veteran complained of symptoms that included mild fecal incontinence, urinary frequency, numbness, paresthesias, and leg or foot weakness, fatigue, decreased motion, stiffness, and weakness, and spasms, with constant moderate shooting pain and moderate weekly flare-ups lasting hours that were alleviated with bed rest and medication.  There is no history of relevant hospitalization or surgery.  On examination, gait was normal.  There was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, or scoliosis.  There was reverse lordosis.  There was no atrophy or guarding.  There was pain with motion.  Strength was 5/5 at the hips, bilaterally, and 3/5 at the knees and ankles, bilaterally.  Muscle tone was normal.  A sensory examination of the lower extremities was found to be normal bilaterally.  Deep tendon reflexes were 2+ at the knees and ankles, bilaterally.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of the range of motion.  

The Veteran's disability was noted to have no effects on grooming, mild effects on toileting, dressing, and bathing, and moderate effects on the Veteran's ability to do chores, shopping, sports, recreation, and traveling.  There were also significant effects on usual occupation, specifically, decreased mobility, manual dexterity, problems with lifting and carrying, decreased strength, and lower extremity pain.  A January 2009 VA X-ray report was noted to contain an impression of disc space narrowing and spondylosis at multiple levels in the lumbar spine.  

Reports from the Lallie Kemp Medical Center show treatment for complaints of back pain in May and June of 2009.  The June report notes a painless range of motion, normal inspection of the back, and normal motor function and sensation.

VA progress notes show multiple treatments for complaints of back pain, with findings showing the following: the Veteran denied muscle weakness and pain, back pain, and joint stiffness, and there were no focal motor or sensory deficits (April 2009).  In May 2009, the Veteran reported that his leisure interests included swimming and basketball, and it was noted that his activity level was "moderate
moderate-heavy: work out in gym 2-3 days/week."  A May 2009 magnetic resonance imaging (MRI) report contains an impression noting degenerative changes at L5-S1 with a diffuse broad-based disc bulge extending into the inferior aspect of the neural foramen bilaterally, resulting in moderate narrowing of the superior to inferior dimension of the neural foramen bilaterally.  The Veteran was started on Neurotonin, with 5/5 strength, deep tendon reflexes of 2+, and had intact sensation that was symmetric (November 2009).  The Veteran was noted to have a FROM (full range of motion) (specific degrees of motion were not provided) and a normal neurological examination (February 2011).  He had 5/5 strength, deep tendon reflexes of 2+, and his sensation to light touch was intact; he had a limited range of motion (specific degrees of motion were not provided (March 2011).  

In a statement, received in November 2009, the Veteran's fiancé stated that the Veteran has severe back pain, with difficulties sleeping, getting dressed, taking a bath, and tying his shoes, that their sex life is monthly, and that he cannot work due to being unable to get out of bed on some days.  

In summary, functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  See 38 C.F.R. § 4.40.  In this case, the Veteran's X-rays and MRI note disc space narrowing and spondylosis at multiple levels in the lumbar spine, and degenerative changes at L5-S1 with a diffuse broad-based disc bulge.  Notwithstanding some findings in the January 2009 VA examination report, to include the effects on his daily activities and his usual occupation, the Veteran has repeatedly been shown to have 5/5 strength in his lower extremities.  There is no evidence of atrophy.  The January 2009 VA spine examination notes painful motion, with flexion to 40 degrees, however, the examiner stated that the Veteran had no additional limitations after three repetitions of the range of motion.  Pain alone does not constitute a functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  VA progress notes and the private reports contain findings of a full range of motion, a painless range of motion, and essentially normal motor and sensory function.  Therefore, when the ranges of motion in the thoracic spine are considered together with the evidence showing functional loss -- to include the findings pertaining to neurologic deficits, muscle strength, and the lack of evidence of muscle atrophy -- the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant a rating in excess of 20 percent, even with consideration of 38 C.F.R. §§ 4.40 and 4.45. 


2.  As of January 17, 2012

On the other hand, the Board finds that a rating of 40 percent is warranted as of January 17, 2012.  Specifically, a VA back disability benefits questionnaire (DBQ), dated in January 2012, shows that the examination was performed on January 17, 2012.  The report shows the Veteran's spine had flexion to 45 degrees, with painful motion beginning at 30 degrees.  This may be construed as a limitation of flexion to 30 degrees, since pain is shown to have actually placed additional limitation on the particular range of motion.  See Powell v. West, 13 Vet. App. 31, 34 (1999), and Mitchell.  It therefore meets the criteria for a 40 percent rating under the General Rating Formula.  Accordingly, the Board finds that as of January 17, 2012, the evidence is at least in equipoise, and that a 40 percent evaluation is warranted.  To this extent, the claim is granted.

A rating in excess of 40 percent is not warranted as of January 17, 2012.  There is no evidence to show ankylosis of the lumbar spine.  See DC 5237; General Rating Formula.  Accordingly, the Board finds that the Veteran is not shown to have met the criteria for a rating in excess of 40 percent as of January 17, 2012 under the General Rating Formula for Diseases and Injuries of the Spine. As previously stated, an increased rating is not warranted under the Formula for Rating IVDS Based on Incapacitating Episodes, as the Board has determined that the Veteran does not have IVDS.  

Consideration has been given to the DeLuca and Mitchell provisions governing painful motion.  The Veteran very clearly experiences pain and functional loss of the lumbar spine.  However, the Board finds that such constraints do not apply as the Veteran is currently in receipt of the highest evaluation possible under a limitation of motion code.  Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code). 

B.  Radiculopathy, Bilateral Lower Extremities

In June 2012, the RO granted service connection for radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity, with both disabilities as secondary to the Veteran's service-connected spondylosis of lumbar spine L5-S1.  See 38 C.F.R. § 3.310 (2015).  The RO evaluated each extremity as 20 percent disabling (two separate ratings).  The RO assigned effective dates for service connection of October 18, 2010.  

The Veteran is appealing the original assignments of disability evaluations following awards of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2015). 

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  The term incomplete paralysis, with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the
mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124.

The criteria for evaluating the severity or impairment of the external popliteal nerve (common peroneal) is set forth under Diagnostic Codes 8521, 8621, and 8721.  Under DC 8521, a 20 percent rating requires moderate incomplete paralysis of the external popliteal nerve (common peroneal). 

A 40 percent rating requires moderately severe incomplete paralysis of external popliteal nerve (common peroneal). 

Diagnostic Codes 8621 and 8721 address the criteria for evaluating neuritis and neuralgia of the external popliteal nerve (common peroneal), respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, DC's 8521, 8621, 8721 (2015).

As for the history of the disabilities in issue, the Board notes that a February 2010 VA EMG/NCS (electromyograph/nerve conduction study) noted that there was no electrophysiological evidence of peripheral neuropathy in the right lower extremity, and no evidence of lumbar radiculopathy.  The assessment noted chronic low back pain with subjective LE (lower extremity) radiating pain, degenerative disc disease, and bilateral foraminal stenosis at L5-S1.  

As for the medical evidence dated during the time period on appeal, VA progress notes show the following: a neurological examination was normal (February 2011).  In March 2011, the Veteran had 5/5 strength, and deep tendon reflexes were 2+.  Sensation to light touch was intact.  There are multiple other findings that he had 5/5 strength.  See e.g., reports, dated in October and December of 2013, August and December of 2014, January and October of 2015.  An October 2013 report notes that there was no numbness.  A December 2014 report notes that sensation to light touch was intact.  

An April 2011 VA peripheral nerves examination report shows that the examiner indicated that the Veteran's service medical records and VA records had been reviewed.  The Veteran complained of bilateral leg pain.  The report notes the following: the Veteran had previously been given NCV studies, but no EMG was done to rule out radiculopathy.  On examination, peripheral nerve reflex at the knees was 2+ bilaterally, and 1+ at the ankles, bilaterally.  Plantar flexion was normal, bilaterally.  In the lower extremities: sensation of the peroneal nerve/L5 root was decreased bilaterally at the bilateral distal toes.  Sensation to pain/pinprick was normal, bilaterally.  Position sense was normal, bilaterally.  Sensation to light touch was considered normal, bilaterally.  There were no dysthesias.  There was active movement against some resistance in the bilateral hips (flexion and extension) and left knee (flexion and extension).  There was active movement against full resistance in the right knee (flexion and extension), bilateral ankles (dorsiflexion and plantar flexion), and bilateral great toes.  There was also no muscle atrophy, gait abnormality, imbalance, or tremor.  No joint function was affected by a nerve disorder.  The Veteran reported that he had been a truck driver, and that he had not worked since 1972 due to medical (physical) problems, i.e., low back and leg pain.  The diagnosis was radiculopathy, possibly bilateral L5.  It was noted that he was not working, and that he complained that he found it difficult to do things around the house and had difficulty in getting a job, and in "sitting and walking for longer time."  The Veteran is diabetic, but his NCS in the legs was normal and showed no evidence of peripheral neuropathy.  A March 2011 nerve conduction study noted complaints that included numbness of the legs; the relevant aspect of the impression was that there was no electrophysiological evidence of peripheral neuropathy in the lower extremities.  

A January 2012 VA back DBQ shows the following: the Veteran had 5/5 strength in the bilateral hips, ankles (dorsiflexion and plantar flexion), and great toe extension.  He had 4/5 strength in the bilateral knees.  There was no muscle atrophy.  Reflexes were 2+ at the bilateral knees and ankles.  Sensation at the thigh/knee (L3/4) and lower leg/ankle (L4/L5/S1), and foot/toes (L5), was normal.  There was no radicular pain or any other signs and symptoms due to radiculopathy.  

In a March 2012 addendum to the March 2011 VA peripheral nerves examination report, the examiner stated that the final conclusion remained the same, i.e., bilateral L5 radiculopathy.  

The Board finds that the Veteran's radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity, are not shown to have been manifested by moderately severe incomplete paralysis of the external popliteal nerve (common peroneal), such that an initial evaluation in excess of 20 percent for the right lower extremity, or the left lower extremity, is warranted under DC 8521.  Briefly stated, there are mixed findings showing some loss of reflexes (no less than 1+), sensation, and/or strength (no less than 4/5) in the lower extremities, however, there are also a number of findings of record showing full strength and normal reflexes.  The April 2011 VA examination report shows that there was no muscle atrophy, gait abnormality, imbalance, or tremor, and that no joint function was affected by a nerve disorder.  The January 2012 VA back DBQ shows that there was no radicular pain or any other signs and symptoms due to radiculopathy.  Based on the foregoing, the Board finds that the evidence does not show that the Veteran's radiculopathy of the right lower extremity, or radiculopathy of the left lower extremity, is manifested by symptomatology that more nearly approximates the criteria for an initial evaluation in excess of 20 percent under DC 8521, and that the preponderance of the evidence is against an increased initial evaluation. 

The Board also concludes that the evidence does not demonstrate that the Veteran's radiculopathy of the right lower extremity, or radiculopathy of the left lower extremity, is shown to have been manifested by moderately severe incomplete neuritis or neuralgia of the external popliteal nerve (common peroneal), such that an increased initial evaluation is warranted under DC 8621 or DC 8721.  In this regard, there is no evidence of neuritis or neuralgia.  Given the aforementioned medical evidence, to include the findings (or lack thereof) as to strength, sensation, reflexes, and limitation of range of motion, the Board finds that it is not shown that the Veteran's service-connected radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity, has resulted in moderately severe neuritis or neuralgia of the external popliteal nerve (common peroneal).  An initial evaluation in excess of 20 percent for the right lower extremity, or the left lower extremity, is therefore not warranted under DC's 8621 or 8721.

C.  Conclusion

The Board has considered the Veteran's statements that he should be entitled to an increased rating and increased initial evaluations.  He reports decreased function due to such symptoms as pain, and stiffness.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report his musculoskeletal and neurological symptoms as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating and increased evaluations, and the submitted lay statement has been considered.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, more probative than the Veteran's assessment of the severity of his disabilities.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disabilities.

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  Evaluations in excess of that currently assigned are provided for certain manifestations of the service-connected disabilities on appeal, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his disabilities have caused him to miss a significant amount of work, or that they have resulted in any post-service hospitalization.  In this regard, although the Veteran has reported that he has not worked since 1972 due to back and leg symptoms, he is shown to have been incarcerated in the early 2000s, and to have a history of substance abuse, to include a substance-induced mood disorder with psychotic features.  Nevertheless he was subsequently found to be capable of employment following treatment.  See e.g., VA treatment reports, dated in 2002.  Those reports reflect that he stated he had been employed for the past five to six months.  See VA reports, dated in January 2002.  Although there is evidence of significant effects on his employment in the January 2009 VA examination report, he is shown to have participated in a VA SATP (substance abuse treatment program) as recently as 2009.  A November 2009 report also shows that he was told that he could work through the CWT (compensated work therapy) program.  In October 2009, he reported that "he still works off shore."  VA progress notes, dated in October 2010, show that he stated that he was employed, and that he reported that he had lost consciousness at work "a couple of months ago."  See also multiple VA progress notes, dated in 2011; and VA progress note dated in February 2012; transcript of February 2014 hearing (indicating that the Veteran was employed by VA full-time).  In addition, the most recent and probative evidence, as found in the January 2012 VA back DBQ shows that the Veteran's thoracolumbar spine did not impact his ability to work.  Boggs; Madden.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The Board finds, therefore, that the Veteran's service-connected disabilities are not shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

In deciding the Veteran's claims, the Board has considered the determinations in Fenderson and Hart, and whether the Veteran is entitled to increased evaluations and ratings for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that any of the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period, other than as noted.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period, other than as noted.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities on appeal such that an increased rating is warranted, other than as noted.

Finally, although the Veteran has submitted evidence of medical disability, and is presumed to have made a claim for the highest ratings possible, he has not submitted evidence of his unemployability, or claimed to be unemployable due to the service-connected disabilities in issue.  In this regard, as previously noted, during his January 2009 and April 2011 VA examination, it appears that the Veteran stated that he has been unemployed since 1972 due to his back and leg symptoms.  However, there are multiple notations dated as of 2009 which indicate that he has been working.  The January 2012 VA back DBQ shows that the Veteran's thoracolumbar spine did not impact his ability to work.  During his February 2014 hearing, it was stated that the Veteran was currently a VA employee.  Therefore, the Board finds that the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

With regard to the claims for initial increased evaluations for bilateral lower extremity radiculopathy, a VCAA notice need not be provided, where, as here, the claims involve initial increased evaluations, because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

With regard to the claim for an increased rating for the Veteran's service-connected spondylosis of lumbar spine L5-S1, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015).  

The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in October 2009, of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements.  Nothing more was required.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's available service treatment reports, as well as VA and non-VA medical records.  The Veteran has been afforded three VA examinations during the time period on appeal.  

In February 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the February 2014 hearing, the undersigned identified the issues on appeal.  Also, information was solicited regarding the severity of the disabilities in issue, and the source of his treatment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the Board may proceed to adjudicate the claims based on the current record.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

Prior to January 17, 2012, the criteria for a rating in excess of 20 percent for service-connected spondylosis of lumbar spine L5-S1 is denied.

As of January 17, 2012, the criteria for a rating of 40 percent, and no more, for service-connected spondylosis of lumbar spine L5-S1 is granted, subject to the laws and regulations governing the award of monetary benefits. 
 
An initial evaluation in excess of 20 percent for service-connected right lower extremity radiculopathy is denied.

An initial evaluation in excess of 20 percent for service-connected left lower extremity radiculopathy is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


